DETAILED ACTION
Status of the Application
Claims 1-16 and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 9/12/2018.
Response to Amendment
35 U.S.C. 112(a) Rejection is maintained. 
35 U.S.C. 112(b) Rejection is added.
35 U.S.C. 101 Rejection is maintained.
35 U.S.C. 102 and 103 Rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1 and 11 recite “(v) analyzing and forecasting, by the computer, the collected information and anticipated impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries;” “(viii) drawing up instructions to implement said disposition decisions;” “generating, by the computer, a model on a number of certified death certificates will be needed;” “(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries and generating, by the computer, a recommendation to perform a set of one or more action steps to reduce impact of the person’s death on one or more survivors, heirs, and beneficiaries; (xi) receiving proposed recommendation to said analyzed unmet needs;  and (xiii) increasing the wealth of the person anticipating eventual death.” (italic emphasis included) Yet, the Specification does not provide written description for how the steps are actually done. That is, paragraph [0025] of the Specification, merely states “Step 5 of the end-of-life pre-plan organization method 20 is analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, by identifying the person's current financial circumstances and likely increases or decreases over time.” Follow by paragraphs [0030]-[0031] of the Specification merely indicating “Step 10 of the end-of-life pre-plan organization method 20 is analyzing unmet needs indicated by the collected information relevant to how many death certificates will be needed in light of the analyzed and forecast impacts of the person's anticipated eventual death upon the anticipated survivors, heirs, and beneficiaries, including anticipated taxes and other costs of transferring assets and settling liabilities. Step 11 of the end-of-life pre-plan organization method 20 is proposing solutions to the analyzed unmet needs, including modifications to the person's specific liabilities, assets, and investments. Such solutions should improve the person's circumstances during the rest of life and reduce the potential costs and complications experienced by anticipated survivors, heirs, and beneficiaries after the person's death.” The Specification only provided a broad and generic statement of the claim limitations, that the forecasting impacts of the person’s anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, by identifying the person's current financial circumstances and likely increases or decreases over time. Further, the analyzing unmet needs is indicated from the collected various information of how many death certificates will be needed and forecast impacts and proposing solution for the unmet needs. The Specification does not actually provide written description or any example for how the impact of person’s anticipated eventual death upon the survivor is analyzed and forecasted based on the collected information of obtaining a death certification of the person, how a model on a number of certified death certificates will be needed is actually generated, how the unmet needs are analyzed or determined from the various collected information, how a recommendation of action steps to reduce the impact of the person’s death on the one or more survivors, heirs, and beneficiaries is actually generated, and how or why the wealth of the person anticipating eventual death is increased. In the same manner, the Specification does not actually describe how the proposed recommendation/solution is generated/identified to be proposed from the unclear/undefined analyzed unmet needs, nor how to increase the wealth of the person anticipating eventual death. The Specification fails to provide with enough specificity on how the instructions to implement said disposition decisions are drawn.
For clarity, the limitations fail to meet the written description requirement. For example, computer-implemented inventions, a disclosure of the hardware and software (e.g., steps or algorithm) used to program a computer to perform the claimed function is necessary to show possession of the invention. The claimed step or function“(v) analyzing and forecasting, by the computer, the collected information and anticipated impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries;” “(viii) drawing up instructions to implement said disposition decisions;” generating, by the computer, a model on a number of certified death certificates will be needed;” “(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries and generating, by the computer, a recommendation to perform a set of one or more action steps to reduce impact of the person’s death on one or more survivors, heirs, and beneficiaries; (xi) receiving proposed recommendation to said analyzed unmet needs;  and (xiii) increasing the wealth of the person anticipating eventual death” are discussed only functionally, however the Applicant’s specification only described the various information is collected, but not how the specific results (e.g., analyzing and forecasting impact, drawing up instructions to implement said disposition decisions, analyzing unmet needs, proposed recommendation/solutions to said analyzed unmet needs, and increasing the wealth of the person anticipating eventual death) are actually performed. There is no description of the steps or algorithms by which the invention in the Applicant’s possession achieves the claimed result. 
The gap between the claims and written description for these functions can be further highlighted by the principle that an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. (See MPEP 2163.03)
Accordingly, these limitations do not meet the written description requirement.
Claims 1 and 11 are amended to recite “generating, by the computer, a model on a number of certificated death certificates will be needed;” however, the Specification does not have written description to support the amended claim limitation, which is considered to be new matter. That is, in paragraph [0029] of the Specification only describes “Step 9 of the end-of-life pre-plan organization method 20 is collecting information relevant to how many certified death certificates will be needed. 
Claims 2-10, 11-16, and 20 depend from claims 1 and 11 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite “(xi) receiving proposed recommendation” which is found to be indefinite. Claims 1 and 11 fail to provide a step for “proposing a recommendation” which is unclear what is the “proposed recommendation” is referred to. Claims 1 and 11 includes an amended claim limitation for “generating, by the computer, a recommendation…” Therefore, it is unclear whether if the proposed recommendation is referred to the recommendation previously generated or another/different recommendation previously proposed. For the purpose of expediting compact prosecution, the Examiner will interpret “receiving proposed recommendation” to be --receiving the recommendation--. 
Claims 1 and 11 recite “implementing said dispositions and solutions” (bold emphasis included) which is found to be indefinite. The claim has been amended to delete the “solutions” languages in the 
Claims 2-10, 11-16, and 20 depend from claims 1 and 11 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-10 are directed to a method (i.e. a process) and claims 11-20 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The bold language of claim 1 recites a judicial exception as explained further below:
A computer-implemented method for end-of-life pre-plan organization for a person anticipating eventual death, the method comprising:
(i) collecting, by a computer, information needed for obtaining a death certificate;
(ii) identifying, by the computer, persons to be notified upon death of the person;
(iii) identifying, by the computer, group affiliations;
(iv) identifying anticipated survivors, heirs, and beneficiaries of the persons;
(v) analyzing and forecasting, by the computer, the collected information and anticipated impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries;
(vi) reviewing disposition options available;
(vii) determining disposition decisions;
(viii) drawing up instructions to implement said disposition decisions;
(ix) generating, by the computer, a model on a number of certified death certificates will be needed;
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries and generating, by the computer, recommendation to perform a set of one or more action steps to reduce impact of the person’s death on one or more survivors, heirs, and beneficiaries;
(xi) receiving proposed recommendation to said analyzed unmet needs;
(xii) implementing said dispositions and solutions as approved by the person;
(xiii) increasing wealth of the person anticipating eventual death.
The bold language of claim 11 recites a judicial exception as explained further below
An end-of-life pre-plan organization kit, provided through a web-accessible database, comprising:
(i) a Form A, adapted to collect information needed for obtaining a death certificate, identifying emergency contacts and persons to be notified, identifying group affiliations, including any military service, identifying insurance policies, and identifying the disposition options chosen;
(ii) a Form B, adapted to collect information identifying by name, relationship, and contact information the persons to be notified upon the death;
(iii) a Form C, adapted to collect information needed for determining how many certified death certificates will be needed, and for identification and analysis of unmet needs revealed by the information;
where said collected information is used to implement an end-of-life pre-plan organization method for a person anticipating eventual death, the end-of-life pre-plan organization method comprising:
(i) collecting, by a computer, information needed for obtaining a death certificate of the person;
(ii) identifying, by the computer, persons to be notified upon death of the person;
(iii) identifying, by the computer, group affiliations of the person;
(iv) identifying, by the computer, anticipated survivors, heirs, and beneficiaries of the person;
(v) analyzing and forecasting by the computer, the collected information and anticipate impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries;
(vi) reviewing disposition options available;
(vii) determining disposition decisions;
(viii) drawing up instructions to implement said disposition decisions;
(ix) generating, by the computer, a model on a number of certified death certificates will be needed;
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries and generating, by the computer, a recommendation to perform a set of one or more action steps to reduce impact of the person’s death on one or more survivors, heirs, and beneficiaries;
(xi) receiving proposed recommendation to said analyzed unmet needs; 
(xii) implementing said dispositions and solutions as approved by the person; and
(xiii) increasing the wealth of the person anticipating eventual death.
The bold portions of limitations above recite commercial or legal interactions and managing interactions between people, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “computer” and “web-accessible database” in claims 1 and 11; and “computer program”, “internet website” and “mobile application” in claims 4-6 and 14-16, the claims recite a process that a user with an organization kit or form collecting information such as need for obtaining a death certificate, persons to be notified, group affiliation, disposition option chosen, anticipated survivors/heirs/beneficiaries, analyzing and forecasting impacts upon said anticipated survivors, heirs, and beneficiaries, reviewing disposition options available, determining disposition decisions, drawing up instructions to implement said disposition decisions, collecting information relevant to how many certified death certificates will be needed, analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, generating a recommendation of steps to reduce impact of the person’s death on one or more survivors, heirs, and beneficiaries; receiving proposed recommendation to said analyzed unmet needs, and implementing said dispositions and solutions as approved by the person for increasing wealth of the person. These are all steps that are performable and well-known practice by a person such as an estate administrator or financial advisor. Therefore, these steps are an abstract idea that are a certain method of organizing human activity. 

Step 2A. 2:
This judicial exception is not integrated into a practical application because the claims do not recite additional elements. However, if the claimed invention is intended to be implemented on a computer system, the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computing system to collect, identify, analyze, and propose information. The computer in the steps is recited at a high-level of generality (See Applicant’s Specification at least at paragraphs [0033] in regarding the generic use of a computer program, an Internet website, or a mobile application for smartphones, tablets, and the like. Nothing indicates from the Applicant’s Specification that the computer is used beyond what is considered to be generic practice of computing devices) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
That is, the limitations in [B], [L], [P]-[R], [T], [DD] are steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, if the claims are intended to be computer implemented, then the function of limitations [C]-[K], [M], [N], [U]-[CC], [EE], and [FF] are step of adding the words “apply it” (or 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for providing end of life plan organizing kit. The courts have recognized that the computer functions claimed (the “collecting" and "receiving" limitations) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an 
Dependent claims 2-10, 12-16 and 20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 12, further recites additional information of pre-purchasing goods and services indicated by said determined disposition decisions, which does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 3-6 and 13-16, further recites additional information of using pre-printed forms, computer program, internet website, and mobile application to obtain the collected information. The various method of using pre-printed forms, computer program, internet website, and mobile application to obtain the collected information are determined to be use in the form just as it is intended for. The additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way. Accordingly, the dependent claims are ineligible. 
Dependent claims 7-10 and 20, further recites additional information of collecting various information by Form A, B, and C. The step of collecting information in different Forms are merely insignificant extra-solution activity that do not change the abstract idea of the independent claims. The additional element(s) does not integrate the abstract idea into a practical application because they do 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 20030182290 A1), hereinafter “Parker.”
Claim 1, Parker discloses a computer-implemented method for end-of-life pre-plan organization for a person anticipating eventual death, the method comprising (Abstract and Para. [0014]-[0015] 
(i) collecting, by a computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) information needed for obtaining a death certificate (para. [0138], Table “Fueral Preplanning Workbook” includes 3. Death Certificate Check list, Para. [0150], [0219], [0225], [0442]);
(ii) identifying, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) persons to be notified upon death of the person (Para. [0148]-[0154] disclosing a list of contacts to notify. Para. [0267] contacting family member and friends. Table “Fueral Preplanning Workbook” includes 4. Funeral Home Check list; 5. Outline of the Service; and 7. Friends and Family, list key persons that would need to be notified of the death); 
(iii) identifying, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) group affiliations of the person (Para. [0266], “IN SECTION 2 (Your Name) WAS A GRADUATE OF (List all important educational history and years graduated from) HE/SHE SERVED (List any military service and dates served, metals received and/or military accomplishments) IN YEAR, (Your Name) MET AND MARRIED. FROM THEIR MARRIAGE (OR UNION) WERE BORN (List number of sons and their names, list number of daughters and their names). SECTION 3 (Your Name), WAS AN ACTIVE MEMBER IN THE COMMUNITY, (Give a complete listing of pertinent employment, groups, clubs, organizations, memberships and volunteer functions you have taken part in)”. Also see para. [0355] for military service and professional affiliations);
(iv) identifying, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) anticipated survivors, heirs, and beneficiaries of the person (Para. [0267], [0355], [0448], [0460], [0470]);
(v) analyzing and forecasting, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) the collected information and anticipated impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries (Abstract and para. [0006]-[0009], [0036], disclosing the client fiscal and human/pet care responsibilities (i.e. creditors, children, spouse, employers and others that are dependent upon the client). Also see para. [0355], [0412]-[0416]);
(vi) reviewing disposition options available (Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”, Also see [0453]-[0456] for additional detail);
(vii) determining disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”, Also see [0453]-[0456] for additional detail);
(viii) drawing up instructions to implement said disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”. Also see [0453]-[0456] for additional detail);
(ix) generating, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer), a model of a number certified death certificates will be needed (Table “Fueral Preplanning Workbook” includes 3. Death Certificate Check list, a list of whom will need a certified copy of the death certificate at the time of death. See para. [0150]: “MAKE A LIST OF WHOM TO SEND DEATH CERTIFICATES TO.” Additional detail is provided in para. [0219], [0225]-[0226], [0243], [0442], and [0460] for a planning (i.e. generating a model) of number of certified death certificates will be needed at death);
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries and generating, by the computer, a recommendation to perform a set of one or action steps to reduce impact of the person’s death on one or more survivors, heirs, and beneficiaries (Para. [0493]-[0504] disclosing the system is designed to provide pre-planning which is recommendations of steps to assist families, care givers, attorneys, funeral directors, health care providers, and insurance agents to 
(xi) receiving proposed solutions to said analyzed unmet needs (Para. [0493]-[0504]); 
(xii) implementing said dispositions and solutions as approved by the person (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)” Also see [0453]-[0456] for additional detail. See [0493]-[0504] for detail of solution approved by the person); and
(xiii) increasing the wealth of the person anticipating eventual death (Para. [0004]-[0017] disclosing the background of the invention including the need for which the invention to fully prepare with adequate financial resources and planning that provides ease when needed, and to permit such plans and records to be readily updated to reflect changed circumstances, which discloses the idea of the claimed invention. Specifically, in paragraph [0014], “Final estate planning may be incorporated into an end of life and even broader total life planning process. End of life planning, otherwise referred to as EOLP, is a process that all individuals should go through to plan for retirement, assisted living in the event of a debilitating illness, and for death. There are many disparate aspects to EOLP, which call upon various resources in various locations, such as the death care industry, insurance industry, health care industry, financial and investment industries, legal advisors, estate planners, government programs, integrate the various resources needed to create a comprehensive end of life plan that reflects an individual's unique financial position, obligations and desires. Since EOLP is a part of total life planning, or LP, there are no comprehensive life planning system or computer programs available.” Para. [0017], “There is a need for total life (TL) and end of life planning methods and technologies to facilitate implementation thereof that will assist individuals and professional planners to gather and update necessary information, integrate TL, FEP and/or EOLP resources, create a central repository for individual asset records, facilitate users to set aside adequate financial assets and plans for meeting obligations, assisted living and end of life needs, arrange for corporal disposition after death, and carry out the desires of the individual.” Para. [0495], “Funding and Documentation of EOC Plans includes but is not limited to applying assets, such as savings, investments, long term care and life insurance to cover debts and comprehensive advance health care directives stating all end-of-life wishes, i.e., life support, pain control, who's in charge even after the death, blood transfusions, organ donor requests, living trusts, wills, powers of attorneys, living trusts, preplanned funeral & internment arrangements, etc.” The planning and received plans for retirement, savings, investment and life insurance are plans to increase wealth of the person anticipating eventual death and covering the potential expenses as described in paragraphs [0004]-[0017]. Further in para. [0025]: “The system optionally provides for automated notification in the event that certain fields become invalid or require input from a user; for example, in the event that an insurance policy beneficiary dies, and the beneficiary data field in the policy holder's data set is related to a corresponding field in another data set linked to the beneficiary, a notice would be sent to the insurance company and/or policy holder. Likewise, the beneficiary can be automatically notified of the death of an individual listing them as a beneficiary. This can be accomplished by a relational database. Thus, by activating an EOL plan, insurance benefits from linked insurance companies can be automatically paid to beneficiaries upon increasing the wealth of the person anticipating eventual death is a description which the claimed invention is intended for but does not hold patentable weight due to overly broadness of the claim without the context of how the wealth of the person is increased from the claimed system in view of the specification paragraph [0025]: “Step 5 of the end-of-life pre-plan organization method 20 is analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, by identifying the person's current financial circumstances and likely increases or decreases over time.”). 
Claim 11, Parker discloses an end-of-life pre-plan organization kit, provided through a web-accessible database, comprising (Claim 23 and para. [0137] disclosing kit for end of life planning. Para. [0018]: “total life planning system is available in paper form via preprinted materials, or in a preferred embodiment is carried out via a computer program that can be run on a personal computer and/or accessed via the internet.” Para. [0019): “individual client information is gathered via an interactive LP computer program in operative connection with an internet web site, in which the program instructs the computer to provide the user with a checklist of information sought. Information obtained in response to prompts or a hierarchical list of interrogatories is stored and accessible via a unique storage identity code for the client, optionally protected by a password.”): 
(i) a Form A, adapted to collect information needed for obtaining a death certificate, identifying emergency contacts and persons to be notified, identifying group affiliations, including any military service, identifying insurance policies, and identifying the disposition options chosen (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. 
(ii) a Form B, adapted to collect information identifying by name, relationship, and contact information the persons to be notified upon the death (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0448] disclosing the name, address, city, state, zip code, phone number, and relationship of the person they have listed in charge of ;
(iii) a Form C, adapted to collect information needed for determining how many certified death certificates will be needed, and for identification and analysis of unmet needs revealed by the information (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0219], [0225], [0442], [0460] disclosing collect information needed for determining how many certified death certificates will be needed and Para. [0493]-[0495] disclosing identification and analysis of unmet needs revealed by the information);
where said collected information is used to implement an end-of-life pre-plan organization method for a person anticipating eventual death, the end-of-life pre-plan organization method comprising (Abstract and Para. [0014]-[0015] disclosing a method for facilitating final estate planning including end of life (EOL) planning):
(i) collecting, by a computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) information needed for obtaining a death certificate of the person (para. [0138], Table “Fueral Preplanning Workbook” includes 3. Death Certificate Check list, Para. [0150], [0219], [0225], [0442]);
(ii) identifying, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) persons to be notified upon death of the person (Para. [0148]-[0154] disclosing a list of contacts to notify. Para. [0267] contacting family member and friends. Table “Fueral Preplanning Workbook” includes 4. Funeral Home Check list; 5. Outline of the Service; and 7. Friends and Family, list key persons that would need to be notified of the death);
(iii) identifying, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) group affiliations of the person (Para. [0266], “IN SECTION 2 (Your Name) WAS A GRADUATE OF (List all important educational history and years graduated from) HE/SHE SERVED (List any military service and dates served, metals received and/or military accomplishments) IN YEAR, (Your Name) MET 
(iv) identifying, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) anticipated survivors, heirs, and beneficiaries of the person (Para. [0267], [0355], [0448], [0460], [0470]);
(v) analyzing and forecasting, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer) the collected information and anticipated impacts of the person's eventual death upon said anticipated survivors, heirs, and beneficiaries (Abstract and para. [0006]-[0009], [0036], disclosing the client fiscal and human/pet care responsibilities (i.e. creditors, children, spouse, employers and others that are dependent upon the client). Also see para. [0355], [0412]-[0416]);
(vi) reviewing disposition options available (Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”, Also see [0453]-[0456] for additional detail);
(vii) determining disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing 
(viii) drawing up instructions to implement said disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”. Also see [0453]-[0456] for additional detail);
(ix) generating, by the computer (para. [0036], [0039], [0051], [0058] disclosing the use of computer), a model of a number certified death certificates will be needed (Table “Fueral Preplanning Workbook” includes 3. Death Certificate Check list, a list of whom will need a certified copy of the death certificate at the time of death. See para. [0150]: “MAKE A LIST OF WHOM TO SEND DEATH CERTIFICATES TO.” Additional detail is provided in para. [0219], [0225]-[0226], [0243], [0442], and 
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries and generating, by the computer, a recommendation to perform a set of one or action steps to reduce impact of the person’s death on one or more survivors, heirs, and beneficiaries (Para. [0493]-[0504] disclosing the system is designed to provide pre-planning which is recommendations of steps to assist families, care givers, attorneys, funeral directors, health care providers, and insurance agents to determine what has been taken care of and what needs to be take care to ensure the emotional, physical, and financial needs of the survivors. );
(xi) receiving proposed solutions to said analyzed unmet needs (Para. [0493]-[0504]); 
(xii) implementing said dispositions and solutions as approved by the person (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)” Also see [0453]-[0456] for additional detail. See [0493]-[0504] for detail of solution approved by the person); and
(xiii) increasing the wealth of the person anticipating eventual death (Para. [0004]-[0017] disclosing the background of the invention including the need for which the invention to fully prepare with adequate financial resources and planning that provides ease when needed, and to permit such plans and records to be readily updated to reflect changed circumstances, which discloses the idea of the claimed invention. Specifically, in paragraph [0014], “Final estate planning may be incorporated into an end of life and even broader total life planning process. End of life planning, otherwise referred to as EOLP, is a process that all individuals should go through to plan for retirement, assisted living in the event of a debilitating illness, and for death. There are many disparate aspects to EOLP, which call upon various resources in various locations, such as the death care industry, insurance industry, health care industry, financial and investment industries, legal advisors, estate planners, government programs, organ and tissue donor agencies, and grief counseling. There is currently no EOLP system available to consumers to readily integrate the various resources needed to create a comprehensive end of life plan that reflects an individual's unique financial position, obligations and desires. Since EOLP is a part of total life planning, or LP, there are no comprehensive life planning system or computer programs available.” Para. [0017], “There is a need for total life (TL) and end of life planning methods and technologies to facilitate implementation thereof that will assist individuals and professional planners to gather and update necessary information, integrate TL, FEP and/or EOLP resources, create a central repository for individual asset records, facilitate users to set aside adequate financial assets and plans for meeting obligations, assisted living and end of life needs, arrange for corporal disposition after death, and carry out the desires of the individual.” Para. [0495], “Funding and Documentation of EOC Plans includes but is not limited to applying assets, such as savings, investments, long term care and life insurance to cover debts and comprehensive advance health care directives stating all end-of-life wishes, i.e., life support, pain control, who's in charge even after the death, blood transfusions, organ donor requests, living trusts, wills, powers of attorneys, living trusts, preplanned funeral & internment increasing the wealth of the person anticipating eventual death is a description which the claimed invention is intended for but does not hold patentable weight due to overly broadness of the claim without the context of how the wealth of the person is increased from the claimed system in view of the specification paragraph [0025]: “Step 5 of the end-of-life pre-plan organization method 20 is analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, by identifying the person's current financial circumstances and likely increases or decreases over time.”). 
Claims 2 and 12, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprises pre-purchasing goods and services indicated by said determined disposition decisions (Para. [0448] disclosing “client is requested to list all information as prompted to assist future caregivers/survivors in making funeral, cremation and burial arrangements. The client is asked for a current end-of-life funding budget; how expenses are to be paid, (i.e., insurance, cash etc.) or if any have been prepaid, listing name, address, city, state, phone number, and file number of those prepaid plans; cemetery plot locations, funeral plans, if they are to buried or cremated; name, address and phone number of the location they are to be buried; what is to be done with their cremated remains if cremated, what type of service will they have (church, mortuary, grave side or private arrangement determined by family); will their body be present for the service; is there anything they'd like buried/cremated with them; the name address, and phone number of the person to perform service; the name, address and phone number of the location they would like the service held; the name, address, city, state, zip code, phone number, and relationship of the person they have listed in charge of completing and carrying out their final interment requests; and what type of container or casket will be used (i.e., wood or metal)?”).
Claims 3 and 13, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising pre-printed forms adapted to obtain said collected information (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form).
Claims 4 and 14, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising a computer program adapted to obtain said collected information (Abstract, para. [0014]-[0016], and [0018]-[0025]).
Claims 5 and 15, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising an Internet website adapted to obtain said collected information (Abstract, para. [0015]-[0016], [0019], [0022], [0024], [0026], [0033]-[0034] and Fig. 14-22. Also see para. [0040], [0042]-[0044], [0052]).
Claims 6 and 16, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising a mobile application adapted to obtain said collected information (Para. [0022], [0057]-[0058] disclosing accessible as web application for collecting of information between computer server and a client device. Further in para. [0019] disclosing the communication with program users via instant messaging, telephone and/or videophone which is representative of mobile application adapted to obtain said collected information).
Claims 7, Parker discloses the method of claim 1. Parker further discloses:
where said collected information needed for obtaining a death certificate, identifying emergency contacts and persons to be notified, identifying group affiliations, including any military service, identifying insurance policies, and identifying the disposition options chosen is provided by a Form A (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0138], [0150], [0219], [0225], [0442] disclosing the collecting information needed for obtaining a death certificate. Para. [0148]-[0154] disclosing a list of contacts to notify. Para. [0267] contacting family member and friends. Claim 11, para. [0478], [0492] disclosing emergency contact. Para. [0266], “IN SECTION 2 (Your Name) WAS A GRADUATE OF (List all important educational history and years graduated from) HE/SHE SERVED (List any military service and dates served, metals received and/or military accomplishments) IN YEAR, (Your Name) MET AND MARRIED. FROM THEIR MARRIAGE (OR UNION) WERE BORN (List number of sons and their names, list number of daughters and their names). SECTION 3 (Your Name), WAS AN ACTIVE MEMBER IN THE COMMUNITY, (Give a complete listing of pertinent employment, groups, clubs, organizations, memberships and volunteer functions you 
Claims 8, Parker discloses the method of claim 1. Parker further discloses:
where said persons to be notified, identifying by name, relationship, and contact information, upon the death is provided by a Form B (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0448] disclosing the name, address, city, state, zip code, phone number, and relationship of the person they have listed in charge of completing and carrying out their final interment requests; and what type of container or casket will be used (i.e., wood or metal)).
Claims 9, Parker discloses the method of claim 1. Parker further discloses:
where said collected information relevant for determining how many certified death certificates will be needed, and for identification and analysis of unmet needs revealed by the information, is provided by a Form C (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0219], [0225], [0442], [0460] disclosing collect information needed for determining how many certified death certificates will be needed and Para. [0493]-[0495] disclosing identification and analysis of unmet needs revealed by the information).
Claims 10 and 20, Parker discloses the method of claim 1 and the kit of claim 11. Parker does disclose, where said collected information is provided by a Form (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form). 
The only different between Parker and the claimed invention, is that Parker does not explicitly teach separate forms of Form A, Form B, and Form C.   It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. For example, there is no different in collected various information from Form A, Form B, or Form C, which the Forms are merely a label of the information collected, and the information can be collected from a form or multiple forms. 
(In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

Response to Arguments
35 U.S.C. 112 Rejections:
The Remarks filed on 3/17/2022 have been fully considered, however the amended claim limitations to specifically recite the steps of the method being performed by a computer or via-a web-
35 U.S.C. 101 Rejections:
Applicant’s remarks are fully considered and found to be unpersuasive. 
Applicant amended claims 1 and 11 to specifically recite several steps of the method being performed by a computer or via a web-accessible database, do not overcome the 101 rejection above. 
As disclosed in the Applicant’s Specification paragraph [0033]: “A kit can be provided to assist with implementation of the end-of-life pre-plan organization method. The kit provides three forms, Form A, Form B, and Form C, for the gathering of information, plus ancillary documents such as printed brochures or audio or video presentations providing information for the person to consider, including costs of various disposition options. This kit can be implemented on paper, such as printed forms and brochures, and can be implemented through communications technology such as a computer program, an Internet website, or a mobile application for smartphones, tablets, and the like.”
The claimed invention is directed to an abstract idea of providing end-of-life pre-plan organization method, that is done over pen and paper without the need of computer systems, however, the computer system can be used as communication technology. 
Therefore, the judicial exception described in the 101 rejection analysis above, the steps is merely applied on a computer system. The additional element of the generic computer system does not integrate the abstract idea into a practical application, which as been supported by the court, See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain 

35 U.S.C. 102 and 103 Rejections:
	The remark filed on 3/17/2022 has been fully considered, however, it is found to be unpersuasive. 
	From pages 8-9, the Applicant asserts: 
“Applicant respectfully submits that independent claim 1, as amended, is allowable for at least the reason that Parker does not disclose, teach, or suggest at least increasing the wealth of the person anticipating eventual death. Applicant respectfully refers to paragraph [0025], which states that "the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, by identifying the person's current financial circumstances and likely increases or decreases over time." Thus, the application provides guidance on the manner in which the claimed method increases the person's wealth. Parker does not teach or suggest such step.” 
The Examiner respectfully disagrees. First, the Applicant’s Specification paragraph [0025] recites “identifying the person's current financial circumstances and likely increases or decreases over time.” The Specification does not provide any description or example on the system and method of the claimed invention is “increasing the wealth of the person anticipating eventual death.” While the specification only describes the invention “identifying the person’s current financial circumstances and likely increases or decreases over time” but not a step for “increasing” the person’s wealth. Still, the provided reference, Parker does disclose the claim limitation of ““increasing the wealth of the person anticipating eventual death.” In para. [0014] discloses end of life planning for which helps the individual person to plan for retirement, facilitate users to set aside adequate financial assets and plans for meeting obligations, which not applying assets, such as savings, investments, long term care and life insurance to 
Therefore, the 102 rejection is maintained. 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Fallon (US20020111946A1) is directed to a system and method for assisting individuals in putting their affairs in order using a universal integrated organizer with personal legacy planning and personal on-line storage. The system includes a secure Web site that allow a user to assemble and submit documents, records, lists of information, etc., that form part of a comprehensive estate plan and also documents of a personal nature. Certain documents and information such as medical records, tax returns, etc., can also be submitted by other individuals. The system organizes the information and documents in a set of folders such as a Personal Folder, Medical Folder, Legal Folder, and Financial Folder. The system encrypts the information before transmission to the Web site. The information is stored securely and can subsequently be accessed and changed only by the user. Upon the death or incapacitation of the user or other designated condition, the stored information can be accessed by authorized representatives such as a trusted 
 Chen et al. ("A Private Escrow Protocol for Internet Will System Design," Published 2011).
Institute of Medicine (US) Committee on Care at the End of Life; Field MJ, Cassel CK, editors. Approaching Death: Improving Care at the End of Life. Washington (DC): National Academies Press (US); 1997. 6, Financial and Economic Issues in End-of-Life Care. Available from: https://www.ncbi.nlm.nih.gov/books/NBK233607/
	
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.